              Case 20-11961-BLS         Doc 50-2      Filed 08/25/20     Page 1 of 1




                                 CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on the 25th day of August, 2020, a copy of the

foregoing was electronically filed and served via CM/ECF on all parties requesting electronic

notification in this case, and also was served on the parties listed below by electronic mail.

Dated: August 25, 2020                        /s/Karen C. Bifferato
                                              Karen C. Bifferato (DE 3279)


James F. Conlan, Esq.
Mike T. Gustafson, Esq.
FAEGRE DRINKER BIDDLE & REATH LLP
Email: James.Conlan@faegredrinker.com
Mike.Gustafson@faegredrinker.com

Jay Jaffe, Esq.
FAEGRE DRINKER BIDDLE & REATH LLP
Email: Jay.Jaffe@faegredrinker.com

Patrick A. Jackson, Esq.
Ian J. Bambrick, Esq.
FAEGRE DRINKER BIDDLE & REATH LLP
Email: Patrick.Jackson@faegredrinker.com
Ian.Bambrick@faegredrinker.com
